Citation Nr: 0117220	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-18 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD) 
from July 16, 1984 through June 6, 1994. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1968 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which implemented the January 1999 Board 
decision with regard to the effective date for service 
connection of the veteran's PTSD.  Notice of this RO decision 
was provided to the veteran in August 1999.  A notice of 
disagreement was received in May 2000; a statement of the 
case was issued in June 2000; and a substantive appeal was 
received in July 2000.  

By rating decision in December 1994, the RO granted service 
connection for PTSD with a 50 percent evaluation, effective 
from June 7, 1994.  The veteran timely perfected an appeal to 
this decision on the basis that the effective date of the 
award should be July 1, 1984 (notice of disagreement received 
in December 1994, statement of the case issued in January 
1995, and substantive appeal received in March 1995).  

In March 1995, the veteran also filed a claim for an 
increased evaluation for his service-connected PTSD.  This 
claim was denied in rating decision in December 1995 and 
confirmed rating decision in May 1996.  The veteran timely 
perfected an appeal to the December 1995 decision (notice of 
disagreement received in July 1996, statement of the case 
issued in August 1996, and substantive appeal received in 
September 1996).  By rating decision in June 1998, the RO 
granted an increased evaluation of 100 percent for service-
connected PTSD, effective from March 30, 1995.  

The claim was then forwarded to the Board and a decision 
rendered in January 1999, which granted the veteran's claim 
for an effective date of July 16, 1984 for the grant of 
service connection for PTSD.  The Board did not take under 
consideration the appropriate evaluation for the period from 
July 16, 1984 to June 7, 1994.  The January 1999 RO rating 
decision implemented this Board decision and awarded a 30 
percent evaluation for service-connected PTSD, effective from 
July 16, 1984 (noting the previous award of 50 percent 
effective from June 7, 1994 and 100 percent from February 18, 
1995).  It is from this determination that the instant appeal 
arises.  


FINDINGS OF FACT

1. Prior to February 1988, the veteran's PTSD was manifested 
by mild depression, avoidance of crowds, flashbacks, sleep 
disturbance, nightmares, and exaggerated startle response.  
The veteran reported involvement in hobbies and had 
maintained employment with a single employer for many 
years.  

2. Beginning in 1988 or 1989, the veteran illustrated 
difficulty in maintaining or obtaining employment.  The 
veteran's condition progressed to include increased 
frequency of nightmares, flashbacks, startle response, and 
marital difficulties.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial evaluation in 
excess of 30 percent for service-connected PTSD were not 
met from July 16, 1984 through February 2, 1988.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.132 Diagnostic Code 9411 (1984).

2. The criteria for entitlement to a 50 percent evaluation 
for service-connected PTSD have been met effective from 
February 3, 1988 through June 6, 1994.  38 U.S.C.A. § 
1155; VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1988), effective 
February 3, 1988.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed an initial claim for service connection for 
"1970 delayed stress" in July 1984.  

The veteran underwent a complete VA examination in May 1984 
for residuals of possible Agent Orange exposure.  The veteran 
reported recurrent nightmares/flashbacks, occurring one-to-
two times per month since service, triggered by auditory cues 
and/or calendar dates.  Occupational history noted that the 
veteran had been employed as a field manager for ten years.  
The veteran reported sleep disturbance, difficulty with work, 
fatigue, hallucinations, delusions, anxiety and depression.  
The examiner provided an assessment of recurrent nightmares 
and flashbacks to Vietnam and rule out PTSD.  

The veteran was referred for psychiatric evaluation and was 
seen at the VA Mental Health Clinic in July 1984.  The 
veteran reported symptoms of flashbacks, nightmares, 
recurrent thoughts triggered by stimuli, exaggerated startle 
response, sleep disturbance, survival guilt, intensification 
of symptoms by exposure to event that reminded him of 
Vietnam, irritability, avoidance of crowds, and occasional 
depressed mood.  The veteran stated that these symptoms were 
exaggerated or triggered by the anniversary of war-time 
events or watching media reports of war.  These symptoms 
occurred "on and off since his combat experience in 1969."  
The veteran had been employed with a bank since discharge 
from service and currently worked as a field manager for 
consumer loans and collections.  He had been married three 
times, with two children.  He reported interests in fishing 
and gardening.  The examiner noted no abnormal behavior, 
psychotic symptoms suicidal ideation, or cognitive deficits, 
but noted that the veteran looked mildly depressed.  The 
examiner provided impressions of PTSD and adjustment 
disorder.  

VA outpatient treatment records indicate that the veteran 
attended group therapy in December 1984, but discontinued 
attendance in January 1985 due to "aversion to certain 
members."  

In an undated statement, apparently received at the RO early 
in 1985, the veteran reported events during his service in 
Vietnam.  He stated that these recollections disturbed his 
life almost daily.  He noted that he had stable employment 
for the previous eleven years.  He reported current symptoms 
of nightmares, moodiness, "hyperalertness," exaggerated 
startle response, sleep disturbance, impaired memory, 
difficulty in concentrating or completing tasks, guilt 
feelings, depression, anxiety, "sporadic behavior," alcohol 
abuse, and inability to cope with certain individuals.  

A VA fee basis psychiatric examination was conducted in 
September 1994 by L.R., M.D.  The veteran reported an 
anniversary reaction in August of each year due to the 
anniversary of the death of his friend during service in 
August 1969.  He stated that his alcohol intake increased and 
he had difficulty sleeping at that time of year, and in 
August 1994 he felt suicidal due to being out of work.  The 
veteran noted heightened startle responses and nightmares, 
and attributed the loss of job with a sheriff's department to 
the startle response.  The veteran's three marriages had 
ended in divorce and he had three children with whom he 
reported a good relationship.  The veteran stated that his 
third marriage ended due to his wife's inability to tolerate 
his irritability, anger, and drinking.  The veteran was 
currently employed as a security officer.  The veteran 
reported feelings of failure and disappointment in his life, 
suicidal thoughts, lack of interest in other people, 
difficulty making decisions, and difficulty with sleep.  
Mental status examination revealed appropriate affect, 
depressed mood, normal speech patterns and thought processes, 
depression, anxiety, intermittent suicidal thoughts, 
satisfactory memory, normal intellectual functioning and fair 
insight and judgment, with no delusions or hallucinations.  
The examiner provided diagnostic impressions of moderate 
PTSD, alcoholism, depression not otherwise specified, and 
rule out panic disorder.  A global assessment of functioning 
rating of 50-60 was provided, with an explanation of serious 
impairment in social functioning and moderate impairment 
in work functioning.  

A VA fee basis psychiatric examination was conducted in July 
1995.  The veteran had been unemployed for the previous five 
months.  Prior to that time he worked in a school security 
job for six months.  He reported that he lost a previous job 
with a sheriff's department for "roughing up a person in 
custody.  The veteran reported a history of law enforcement 
work for four-to-five years prior to 1993 and a 12+-year 
history of employment with a bank, ending in 1984.  

Records received from the Social Security Administration 
(SSA) show that a period of disability was found to have 
commenced in February 1995.  His work history after October 
1986 showed no employment in 1987 and several months of work 
from mid 1988 to mid 1989, with several subsequent jobs 
lasting no more than 18 months.  A 1996 psychiatric 
evaluation reported a consistent history of sporadic work 
since 1986.

In his notice of disagreement, received in May 2000, the 
veteran stated that his PTSD from July 16, 1984 until July 1, 
1994 warranted at least a 50 percent evaluation.  He reported 
symptoms during this period of depression, nightmares, 
flashbacks, poor concentration, disrupted memory, anger and 
rage, thoughts of suicide, hatred of crowds, impatience, 
irritability, intrusive thoughts, and extreme startle reflex.  


II. Analysis

On November 9, 2000, the President signed into law the VCAA.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes all 
relevant examination reports and outpatient treatment records 
from the relevant period from July 1984 to June 1994.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to an increased evaluation 
for PTSD for the relevant period, with the exception noted 
below in the discussion of the rating criteria, wherein the 
Board finds that the veteran is not prejudiced by the failure 
to provide the Schedular criteria in effect prior to 
February 3, 1988.  The discussions in the rating decisions 
and statements of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

The Board notes that during the pendency of this appeal, VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4, was amended with regard to rating psychiatric 
disabilities.  Because of this change, the Board must 
undertake a three-part analysis:  1) Determine whether the 
intervening change is more favorable to the veteran, which 
may require application of each version of the regulations to 
the facts of the case; 2) If the amendment is more favorable, 
application of that provision to rate the disability for the 
periods from and after the effective date of the regulatory 
change; 3) Application of the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000); See Karnas, 1 Vet. App. at 311; 38 C.F.R. § 3.114(a) 
(2000).  

In the instant case, the RO provided the veteran notice of 
the regulations in effect from February 1988, in the June 
2000 statement of the case.  The RO has not provided the 
veteran with the regulations in effect prior to that date.  
The Board notes that the post-February 1988 criteria merely 
assign a higher evaluation using practically identical 
criteria.  The purpose of the 1988 change in the VA Schedule 
for Rating Disabilities was to provide consistency in 
describing social and industrial impairment in each of the 
categories of mental disabilities.  VAOPGCPREC 7-89 (March 8, 
1989).  The effect of the change was that the new rating 
criteria were more favorable to appellant veterans.  See 
Clark v. Derwinski, 2 Vet. App. 166, 169 (1992).  The Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the both versions 
of the regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-94 (1993).  The 
practical effect of the change in the regulations, effective 
February 3, 1988, and the nature of these amendments, in the 
instant case, is that prior to February 3, 1988, the 
regulations in effect will be used to determine whether an 
increased evaluation is warranted.  As the post-February 3, 
1988 amendments are more favorable to the veteran, but cannot 
be applied prior to the effective date of that change, those 
regulations will be applied for the second period.  

Two rating schemes are applicable here, the first for the 
period prior to February 3, 1988, and the revised criteria 
that became effective in February 1988.  38 C.F.R. §. 4.125 
et seq. (1983); 38 C.F.R. § 4.125 et seq. (1988).  Although 
the rating criteria have since been revised again, effective 
November 7, 1996, the instant appeal is not affected by that 
change as the period at issue is prior the effective date of 
the most recent changes.  

Prior to February 3, 1988, the Schedule provided for the 
following evaluations for PTSD:
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome relationship 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment;
? 50 percent, if the ability to establish or maintain 
effective or favorable relationships with people is 
substantially impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency 
levels are so reduced as to result in severe industrial 
impairment;
? 70 percent, if the ability to establish and maintain 
effective or favorable relationships with people is 
substantially impaired.  The psychoneurotic symptoms are 
of such severity and persistence that there is pronounced 
impairment in the ability to obtain or retain employment; 
and
? 100 percent if the attitudes of all contacts except the 
most intimate are so adversely affects as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132 (1984).  

Under the Schedule, effective from February 3, 1988, the 
following evaluations are provided for PTSD:
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment;
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment; 
and 
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1988).

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (Court) has stated the word "definite", as used in 
the Schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion, dated November 9, 1993, 
the VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000).  
Words such as "mild," "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (2000); see also 
38 C.F.R. § 4.130 in effect prior to the changes that were 
effective in November 1996.  The Court has also held that the 
criteria in Diagnostic Code 9411 for a 100 percent evaluation 
are each independent bases for granting a 100 percent 
evaluation.  See Richard v. Brown, 9 Vet. App. 266, 268 
(1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In the instant case, the veteran was first diagnosed with 
PTSD in 1984.  At that time he was employed with a bank and 
had been with that employer for 11 years.  Later evidence 
showed, that in 1984, the veteran ceased working for the 
bank, but the veteran did not indicate that such was due to 
his PTSD symptomatology.  The veteran was then employed in 
security for various employers for the four-to-five years 
prior to 1993.  The veteran attributed the loss of one of 
these positions to symptomatology of his PTSD. 

The record shows that the veteran has been married three 
times, the most recent ending due, at least in part, to the 
veteran's PTSD symptomatology.  The veteran did report a good 
relationship with his children.  The July 1984 evaluation 
showed the veteran to be involved in outside interests, with 
some limitations due to avoidance of crowds and avoidance of 
things that reminded him of service in Vietnam.  By the time 
of the examination in September 1994, the veteran displayed 
suicidal ideation, not present at earlier evaluation.  The 
statements provided by the veteran show increased complaints 
and occurrence of his symptomatology leading up to the 
examination.  

The Board finds that prior to February 1988, the evidence 
preponderates against an evaluation in excess of 30 percent.  
The criteria, in effect at that time, contemplated 
substantial impairment of relationships and/or severe 
industrial impairment for the next higher evaluation.  The 
veteran had maintained gainful employment for many years 
prior to that time.  His avoidance and other symptomatology 
did not result in substantial impairment of his 
relationships.  According to the SSA records he worked for 
one employer for more than 14 years through October 1986 and 
then began a series of several brief periods of employment 
through the early 1990's.

With the change in the regulations, effective in February 
1988, the Board finds that the veteran's symptomatology is 
most closely analogous to the criteria for a 50 percent 
evaluation.  The record indicates that the veteran began to 
have more serious difficulties with work after being unable 
to maintain employment subsequent to loss of his long time 
job with the bank.  Subsequent efforts at employment were 
strained due to PTSD symptomatology.  The veteran had been 
divorced from his third spouse and the reported symptoms had 
increased in severity during this period.  The Board finds 
that, at that time, the veteran's industrial impairment had 
not risen to a severe level as he reported obtaining several 
positions in security during that period.  The VA examiner in 
July 1995 noted moderate impairment of work functioning.  The 
evidence preponderates against a finding that the veteran 
suffered from severe impairment of his relationships.  
Specifically, the veteran reported that he maintained a good 
relationship with his three children.  Therefore, the Board 
finds that an evaluation in excess of 50 percent is not 
warranted.  The Board notes that there are very few records 
of treatment in the period between the examinations in May 
1984 and September 1994, making it difficult to determine 
exactly when the veteran's condition worsened.  However, with 
the change in the regulations, as well as the veteran's 
specific reports of difficulty maintaining a job position 
beginning in approximately 1988-1989, the Board finds that, 
with all benefit to the veteran, that such an increase can be 
effectuated after the liberalizing change in the regulations 
on a facts found basis.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  There is no evidence showing 
frequent periods of hospitalization or marked interference 
with employment, not already considered under the Schedular 
criteria.  In the absence of such factors showing that 
application of the regular rating schedule standards has been 
rendered impractical, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected PTSD from July 16, 1984, through 
February 2, 1988, is denied.

Entitlement to an initial evaluation of 50 percent for 
service-connected PTSD from February 3, 1988, through June 6, 
1994, is granted subject to the regulations governing the 
payment of monetary awards.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

